47 N.Y.2d 779 (1979)
The People of the State of New York ex rel. Stephen Mendolia, Respondent,
v.
Superintendent, Green Haven Correctional Facility et al., Appellants.
Court of Appeals of the State of New York.
Argued May 1, 1979.
Decided May 10, 1979.
Robert Abrams, Attorney-General (Burton Herman and Samuel A. Hirshowitz of counsel), for appellants.
Joel P. Gorham, Daniel J. Steinbock and David Steinberg for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order reversed, without costs, and the petition dismissed upon the ground that the remedy of habeas corpus is not available since relator will not be entitled to immediate release, in view of counsel's advice that relator is now incarcerated as the result of a new charge (People ex rel. Lane v Vincent, 32 N.Y.2d 940; *780 People ex rel. Fitzgerald v Casscles, 28 N.Y.2d 866).